DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards et al. WO 2017/058256 (Richards).
Regarding claim 1, Richards discloses a flow path system for use in a wellbore, comprising: a telemetry module (60) operable to wirelessly receive one or more control signals from a surface location (pg. 9, lines 2-18; Fig. 2A); a control module (28) comprising a controller (48), a pump (44), and a reservoir (64) of hydraulic fluid (H) (Fig. 2A); and a plurality of valves (32, 206, 208) (the well competition system 200 has multiple valves; pg. 18, line 31-pg. 19, line 6); wherein the control module (28) is operable to hydraulically actuate one or more of the valves (206) to open or close positions in response to the one or more control signals from the surface location to create one or more flow paths in the wellbore (the commination unit 60 can communicate with the controller 48 of the control module 28 to control a downhole component; pg. 8, line 29-pg. 9, line 18) (the control module 28 operate the inflow control device 206 through hydraulic control lines 30; pg. 18, line 31-pg. 19, line 6), wherein at least one flow path comprises a screen (230), a wash pipe (242) extending into the screen, and a work (210) disposed uphole to the wash pipe (pg. 20, lines 21-27; Fig. 7). (Abstract, pg. 38, line 25-pg. 39, line 2; Figs. 1-7).
Regarding claim 2, Richards discloses a plurality of control lines (30) for the hydraulic fluid between the pump (44) and the plurality of valves (232, 236). (Figs. 2A & 6-7). The hydraulic lines (30) are connect the pump (44) to the choke (232) and valve (236).
Regarding claim 3, Richards discloses the pump (44) comprises an electro-hydraulic motor (46). (pg. 9, lines 19-27; Fig. 2A). The motor is controlled by power source (62) that can be a battery, turbine or an electric or hydraulic connection from the surface.
Regarding claim 4, Richards discloses the plurality of valves (206) comprises a sliding sleeve (232). (Figs. 6-7).
Regarding claim 5, Richards discloses the telemetry module (60) is operable to wirelessly transmit signals to the surface location. (pg. 8, line 29-pg. 9, line 18; Fig. 2A).
Regarding claim 7, Richards discloses the one or more control signals comprise at least one of electromagnetic signals, acoustic signals, or combinations thereof. (pg. 9, lines 14-18).
Regarding claim 15, Richards discloses a method for gravel packing comprising: transmitting one or more control signals from a surface location to a telemetry module (60) disposed in a wellbore by way of wireless communication (pg. 8, line 29-pg. 9, line 18; Fig. 2A); pressuring one or more control lines (30) with a hydraulic fluid (H) in response to the control signals (Fig. 2A-2B); changing a position of at least one (206) of a plurality of valves (32, 206, 208) with the one or more control signals to create at least one flow path in the wellbore (the commination unit 60 can communicate with the controller 48 of the control module 28 to control a downhole component; pg. 8, line 29-pg. 9, line 18) (the control module 28 operate the inflow control device 206 through hydraulic control lines 30; pg. 18, line 31-pg. 19, line 6), the at least one flow path comprising a screen (230), a wash pipe (242) extending into the screen, and a work string pipe (210) disposed uphole to the wash pipe (pg. 20, lines 21-27; Fig. 7); and flowing a treatment fluid comprising gravel into an annulus around the screen (230) to thereby pack the annulus with the gravel, wherein the treatment fluid flows through the at least one flow path (pg. 18, lines 14-21 & pg. 24, lines 16-26).
Regarding claim 16, Richards discloses transmitting one or more signals from the telemetry module (60) to the surface location by way of wireless communication. (pg. 8, line 29-pg. 9, line 18; Fig. 2A)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of Saldanha et al. PG Pub. 2017/0114615 (Saldanha).
Regarding claims 6 and 17, Richards discloses the claimed invention except for a plurality of transceivers spaced in the wellbore between the surface location and the telemetry module, wherein the plurality of transceivers are operable to wirelessly communicate the control signals from the surface location to the control module.
Nonetheless, Saldanha discloses a plurality of transceivers (420) spaced in the wellbore wherein the plurality of transceivers (420) are operable to wirelessly communicate the control signals from the surface location to the control module (415). (Par. [0053]; Fig. 7A).

Regarding claim 12, Richards discloses a flow path system for use in a wellbore, comprising: a telemetry module (60) operable to wirelessly receive control signals from a surface location (pg. 8, line 29-pg. 9, line 18; Fig. 2A); a control module (28) comprising a controller (48), a pump (44), and a reservoir (64) of hydraulic fluid (H) (Fig. 2A); and a plurality of valves (32, 206, 208) (the well competition system 200 has multiple valves; pg. 18, line 31-pg. 19, line 6); and a plurality of control lines (30) for the hydraulic fluid, wherein the plurality of control lines (30) are disposed between the pump (44) and the plurality of valves (232, 236) (Figs. 2 & 6-7); and wherein the control module (28) is operable to hydraulically actuate one or more of the valves (206) to open or close positions in response to the control signals from the surface location to create one or more flow paths in the wellbore (the commination unit 60 can communicate with the controller 48 of the control module 28 to control a downhole component; pg. 8, line 29-pg. 9, line 18) (the control module 28 operate the inflow control device 206 through hydraulic control lines 30; pg. 18, line 31-pg. 19, line 6), wherein at least one flow path comprises a screen (230), a wash pipe (242) extending into the screen, and a work string pipe (210) disposed uphole to the wash pipe (pg. 20, lines 21-27; Fig. 7). (Abstract, pg. 38, line 25-pg. 39, line 2; Figs. 1-7).
However, Richards does not teach a plurality of transceivers spaced in the wellbore to wireless transmit or receive signals to the surface location or telemetry module.
(420) spaced in the wellbore wherein the plurality of transceivers (420) are operable to wirelessly communicate the control signals from the surface location to the control module (415). (Par. [0053]; Fig. 7A).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Richards wireless communication system with transceivers as taught by Saldanha for the purpose of repeating the signal to maintain the signal strength in a wellbore. This would achieve the predictable result of extending, boosting and amplifying the signal to ensure the signal is not lost while traveling in the wellbore. 
Allowable Subject Matter
Claim18-20 are allowed.
Claims 8-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Remarks, filed March 10, 2021, with respect to the drawing objection has been fully considered and are persuasive.  The drawing objection has been withdrawn. 
Applicant’s arguments, with respect to the rejections of claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Richards.  See rejection above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676